DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, drawn to antenna chip package, classified in H01Q1/2283.
II. Claims 11-15, drawn to a method of fabricating antenna, classified in H01L21/56.
III. Claims 16-20, drawn to a method of fabricating antenna, classified in H01Q1/38.
IV. Claims 21-25, drawn to a method of fabricating antenna, classified in H01L24/26.
The inventions are independent or distinct, each from the other because:
Inventions I (apparatus) and II (process) are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the product as claimed can be made by another and materially different process such as without having depositing one or more dielectric layers over the first metal pattern and the second metal pattern and depositing a metal on the surfaces of the drilled cone shape and on a surface of the one or more dielectric layers, such that the metal conductively contacts the first metal pattern.  
Inventions I (apparatus) and III (process) are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the product as claimed can be made by another and materially different process such as without having depositing one or more dielectric layers over the first metal pattern and forming a recess in the one or more dielectric layers such that at least a portion of the first metal pattern is exposed; filling a portion of the recess with a non-conductive material; pressing a cone shape into the non-conductive material, such that a tip of the cone shape is substantially aligned with the first metal pattern; hardening the non-conductive material; and depositing a metal on the surfaces of the hardened non-conductive material and on a surface of the one or more dielectric layers, such that the metal conductively contacts the first metal pattern.  
Inventions I (apparatus) and IV (process) are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the product as claimed can be made by another and materially different process such as without having disposing a release layer over at least a portion of the first metal pattern; depositing one or more dielectric layers over the first metal pattern and the second metal pattern; removing a portion of the one or more dielectric layers by cutting through the one or more dielectric layers and removing the release layer, the removed portion forming a recess in the one or more dielectric layers; depositing a metal on the surfaces of the recess and on a surface of the one or more dielectric layers, such that the metal conductively contacts the first metal pattern.  
Inventions II (combination) and III (sub-combination) are related as combination and sub-combination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the sub-combination as claimed for patentability, and (2) that the sub-combination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the sub-combination as claimed because
forming a recess in the one or more dielectric layers such that at least a portion of the first metal pattern is exposed; filling a portion of the recess with a non-conductive material; pressing a cone shape into the non-conductive material, such that a tip of the cone shape is substantially aligned with the first metal pattern; hardening the non-conductive material; and depositing a metal on the surfaces of the hardened non-conductive material and on a surface of the one or more dielectric layers, such that the metal conductively contacts the first metal pattern. The sub-combination has separate utility such as it can be used without having drilling a cone shape through the one or more dielectric layers, such that a tip of the cone shape is substantially aligned with the first metal pattern.

Inventions II (combination) and IV (sub-combination) are related as combination and sub-combination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the sub-combination as claimed for patentability, and (2) that the sub-combination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the sub-combination as claimed because disposing a release layer over at least a portion of the first metal pattern; removing a portion of the one or more dielectric layers by cutting through the one or more dielectric layers and removing the release layer, the removed portion forming a recess in the one or more dielectric layers. The sub-combination has separate utility such as it can be used without having drilling a cone shape through the one or more dielectric layers, such that a tip of the cone shape is substantially aligned with the first metal pattern.
Inventions III (combination) and IV (sub-combination) are related as combination and sub-combination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the sub-combination as claimed for patentability, and (2) that the sub-combination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the sub-combination as claimed because 
removing a portion of the one or more dielectric layers by cutting through the one or more dielectric layers and removing the release layer, the removed portion forming a recess in the one or more dielectric layers. The sub-combination has separate utility such as it can be used without having pressing a cone shape into the non-conductive material, such that a tip of the cone shape is substantially aligned with the first metal pattern; hardening the non-conductive material.

OR
Inventions III (sub-combination) and IV (combination) are related as combination and sub-combination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the sub-combination as claimed for patentability, and (2) that the sub-combination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the sub-combination as claimed because pressing a cone shape into the non-conductive material, such that a tip of the cone shape is substantially aligned with the first metal pattern; hardening the non-conductive material. The sub-combination has separate utility such as it can be used without having 
removing a portion of the one or more dielectric layers by cutting through the one or more dielectric layers and removing the release layer, the removed portion forming a recess in the one or more dielectric layers.

The examiner has required restriction between combination and sub-combination inventions. Where applicant elects a sub-combination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable sub-combination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or non-statutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

Invention I only requires RF chip package for the antenna without requiring depositing one or more dielectric layers over the first metal pattern and forming a recess in the one or more dielectric layers such that at least a portion of the first metal pattern is exposed; filling a portion of the recess with a non-conductive material; pressing a cone shape into the non-conductive material, such that a tip of the cone shape is substantially aligned with the first metal pattern; hardening the non-conductive material; and depositing a metal on the surfaces of the hardened non-conductive material and on a surface of the one or more dielectric layers, such that the metal conductively contacts the first metal pattern. 
However, invention II requires a method of fabricating antenna and does not require to have other limitations such as the limitation of the removal, pressing and hardening. 
Furthermore, invention III requires a method of fabricating antenna and does not require to have other limitations such as the limitation of drilling a cone shape through the one or more dielectric layers and the limitation of the removal. 
Moreover, invention IV requires a method of fabricating antenna and does not require to have the limitations of the pressing and hardening.  
This would require different search strategies, the searching of different terms, and a different determination of allowability which would be a serious search and/or examination burden.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWAT M SALIH whose telephone number is (571)270-5601. The examiner can normally be reached M-F: 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571)-270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AWAT M SALIH/Primary Examiner, Art Unit 2845